DISMISS and Opinion Filed September 27, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00519-CV

                   RUSSELL ELRICH JULIAN, Appellant
                                 V.
                           QIN GU, Appellee

               On Appeal from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-00976-2022

                        MEMORANDUM OPINION
                 Before Justices Schenck, Reichek, and Goldstein
                           Opinion by Justice Schenck
      Appellant has filed a motion requesting dismissal of his appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE
220519F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

RUSSELL ELRICH JULIAN,                       On Appeal from the County Court at
Appellant                                    Law No. 3, Collin County, Texas
                                             Trial Court Cause No. 003-00976-
No. 05-22-00519-CV        V.                 2022.
                                             Opinion delivered by Justice
QIN GU, Appellee                             Schenck, Justices Reichek and
                                             Goldstein participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.

Judgment entered September 27, 2022.




                                       –2–